Exhibit 1 ELBIT VISION SYSTEMS LTD. Company Contact Information: Yaron Menashe, CFO Tel: + yaron@evs.co.il ELBIT VISION SYSTEMS ANNOUNCES Q2 2011 RESULTS · Second quarter revenues of $1.42 million · Operating profits of$0.35 million and net profits of $0.3 million constituting 24% and 21% of net revenues, respectively Caesarea, Israel, August 15, 2011 — Elbit Vision Systems Ltd.(OTCBB: EVSNF.OB),a globalprovider of vision technology for automatic surface inspection and in-line quality monitoring systems, today announced its consolidated financial results for the three month period ending June30, 2011. Second Quarter 2011 Results: Revenues for the Second quarter of 2011 were $1.42 million, representing an increase of 122% compared to $0.64 million for the Second quarter of 2010. Gross profit on a US GAAP basis was $0.92 million, representing 65% of revenues, compared with a gross profit of $0.2 million for the second quarter of 2010. Operating profit on a US GAAP basis was $347 thousand compared with an operating loss of $259 thousand in the second quarter of 2010 from continued operation. Net profit on a US GAAP basis for the second quarter of 2011 was $302 thousand, compared to a net loss of $479 thousand in the second quarter of 2010 from continued operation. Sam Cohen, CEO of EVS commented, “As we expected, these historic second quarter results show the fourth consecutive profitable quarter for EVS. These results, more than the previous three, are truly significant because it ended the one year anniversary of the new EVS management team with an accumulated EBITDA of $1.35 million after years of devastating losses.Furthermore, we are very encouraged by the early interest in the launch of our new products in the coming months, which we believe, together with our marketing efforts, will enable us to expand into previously unreachable markets.This is further evidence that EVS’s best years are ahead of us!” concluded Mr. Cohen. About Elbit Vision Systems Ltd. (EVS): www.evs.co.il EVS offers a broad portfolio of automatic State-of-the-Art Visual Inspection Systems for both in-line and off-line applications, and process monitoring systems used to improve product quality, safety, and increase production efficiency.EVS' systems are used by over 650 customers, many of which are leading global companies. This press release and other releases are available on www.evs.co.il Safe Harbor Statement This press release contains forward-looking statements. Such statements are subject to certain risks and uncertainties, such as market acceptance of new products and our ability to execute production on orders, which could cause actual results to differ materially from those in the statements included in this press release. Although EVS believes that the expectations reflected in such forward-looking statements are based on reasonable assumptions, it can give no assurance that its expectations will be achieved. EVS disclaims any intention or obligation to update or revise any forward-looking statements, which speak only as of the date hereof, whether as a result of new information, future events or otherwise.EVS undertakes no obligation to update forward-looking statements to reflect subsequently occurring events or circumstances. Use of Non-GAAP financial measures EVS uses EBITDA as a non-GAAP financial performance measurement. EBITDA is calculated by adding back to net income interest, taxes, depreciation, amortization. EBITDA is provided to investors to complement results provided in accordance with GAAP, as management believes the measure helps illustrate underlying operating trends in the Company’s business and uses the measure to establish internal budgets and goals, manage the business and evaluate performance. EBITDA should not be considered in isolation or as a substitute for comparable measures calculated and presented in accordance with GAAP. FINANCIAL TABLES FOLLOW 2 ELBIT VISION SYSTEMS LTD. CONDENSED CONSOLIDATED BALANCE SHEET AT JUNE 30, 2011 IN U.S. DOLLARS Jun-30 Dec-31 U.S. dollars in thousands (except per share data) Assets CURRENT ASSETS: Cash and cash equivalents Restricted deposit 32 27 32 Accounts receivable: Trade Other 86 95 70 Inventories Total current assets LONG-TERM RECEIVABLES: Severance pay fund Other long-term receivables 47 Total long-term receivables PROPERTY, PLANT AND EQUIPMENT – net of accumulated depreciation and amortization 52 50 50 OTHER ASSETS- net of accumulated amortization: Goodwill Other intangible assets - - Total assets 3 Jun-30 Dec-31 U.S. dollars in thousands (except per share data) Liabilities and shareholders’ equity CURRENT LIABILITIES: Credit from banks&current maturities Current Maturities of Loan from Shareholder and Other 85 Accounts payable: Trade Deferred revenues Other Total current liabilities LONG-TERM LIABILITIES: Long Terms Loans From Banks (Net of current maturities) Loans and other liabilities (net of current maturities) Loan from shareholder (net of current maturities) Other Long Terms liabilities - Accrued severance pay Total long-term liabilities Totalliabilities SHAREHOLDERS’ EQUITY ) ) ) Total liabilities and shareholders’ equity 4 ELBIT VISION SYSTEMS LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE SIX AND THREE-MONTHS PERIOD ENDED JUNE 30, 2011 IN U.S. DOLLARS 6 months ended 3 months ended year ended Jun-30 Jun-30 December 31, U.S. dollars in thousands(except per share data) REVENUES COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES – net 87 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES: Marketing and selling General and administrative OPERATING PROFIT (LOSS) FINANCIAL EXPENSES - net ) OTHER (EXPENSES) INCOME – net (2 ) ) - ) ) LOSS BEFORE TAXES ON INCOME ) ) ) TAXES ON INCOME - PROFIT (LOSS) FOR THE PERIOD ) ) ) LOSS FROM OPERATION OF DISCONTINUED COMPONENTS - ) - ) ) NET PROFIT FROM DISPOSAL OF DISCONTINUED OPERATION - - NET INCOME PROFIT PER SHARE BASIC PROFIT PER SHARE DILUTED WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF PROFIT PER SHARE: BASIC(IN THOUSANDS) DILUTED(IN THOUSANDS) 5
